FILED
                                                                            JUL 12 2010
                         NOT FOR PUBLICATION
                                                                       MO LLY C. DW YER, CLERK
                    UNITED STATES COURT OF APPEALS                      U .S. C O U R T O F APPEALS




                            FOR THE NINTH CIRCUIT



ZULEMA KARINA PERDOMO,                          No. 05-74090

              Petitioner,                       Agency No. A077-845-684

  v.
                                                ORDER
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                        Argued and Submitted July 16, 2009
                             San Francisco, California
                                   Filed _____

Before: D.W. NELSON, W. FLETCHER and PAEZ, Circuit Judges.

       The Board of Immigration Appeals’ Order in this matter is vacated, and the

case is remanded for further consideration in light of our opinion in Lesly Perdomo

v. Holder, No. 06-71652, filed concurrently this day.